John P. Keely, now deceased, having served as a policeman on the force of the City of Hoboken, was retired January 31st, 1944, on pension by a resolution of the Board of Pension Commissioners of the City of Hoboken, New Jersey, which provided that —
"* * * we do determine that said John P. Keely is suffering from a mental disorder and that he is permanently disabled and unfit to perform the duties of a patrolman in the Police Department and is entitled to the benefits of a pension in Chapter 160, P.L. 1920, and be it further RESOLVED: That Patrolman John P. Keely be and he is hereby retired from active duties upon a pension of $1,125.00 per annum, payable in semi-monthly installments. Said retirement to take effect January 31, 1944."
Patrolman Keely was unmarried at the time of his retirement. Subsequent to the retirement of Patrolman Keely on January 31st, 1944, to wit, April 29th, 1944, Irene E. Keely, the relator-appellant, married Patrolman Keely. He died at Halloran Hospital, Staten Island, on May 31st, 1947, at the age of 49 years. Mrs. Keely applied to the Pension Commission of the City of Hoboken for a pension as the widow of the retired policeman. The said Pension Commission refused to grant the pension on grounds that the widow did not meet *Page 605 
the statutory requirements of R.S. 43:16-3. Mrs. Keely applied for a peremptory or alternative writ of mandamus to compel the Pension Commission to allow her such a pension. Chief Justice Case decided that the widow had no right to the pension and denied the application. The Chief Justice then upon the request of the relator-appellant with the consent of the respondent-respondent gave permission to frame the pleadings for an appeal to this court, and thereupon granted an alternative to which the respondent-respondent demurred. The Chief Justice then signed and granted a rule for judgment in favor of the respondent-respondent, the Pension Commission of the City of Hoboken. It is from this judgment that the appeal is taken.
The judgment of the Supreme Court is affirmed, for the reasons stated in the opinion of Chief Justice Case, reported in 25 N.J.Mis. R. 496.
For affirmance — THE CHANCELLOR, BODINE, DONGES, HEHER, COLIE, WACHENFELD, EASTWOOD, BURLING, JACOBS, WELLS, DILL, FREUND, McLEAN, SCHETTINO, JJ. 14.
For reversal — None.